Citation Nr: 0710621	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1946 to 
December 1946, and from February 1951 to March 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for retinitis pigmentosa.  

The veteran appealed the RO's determination and in a March 
2006 decision, the Board reopened the claim of service 
connection for retinitis pigmentosa and remanded the matter 
for additional evidentiary development.  A review of the 
record shows that the RO has substantially complied with all 
remand instructions to the extent necessary.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's preexisting retinitis pigmentosa is presumed to 
have been aggravated during his active service.


CONCLUSION OF LAW

Retinitis pigmentosa was aggravated during service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.306 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a March 2002 and April 2005 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete a claim of service connection, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
were issued after the initial rating decision on the 
veteran's claim and do not specifically satisfy all of the 
notice requirements of section 5103(a), particularly the 
additional requirements delineated by the Court in 
Dingess/Hartman.  Nonetheless, the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dunlap v. Nicholson, No. 03-0320 
(U.S. Vet. App. March 22, 2007) (holding that the burden is 
generally on the claimant to assert with specificity how she 
or he was prejudiced by any notification error).  In any 
event, given the favorable decision below, it is clear that 
no prejudice has resulted.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, all available service medical records are on 
file, as are post-service clinical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2006).  The veteran has also been afforded 
a VA medical examination in connection with his claim.  38 
C.F.R. § 3.159(c)(4) (2006).  The Board finds that the report 
of this examination provides the necessary medical opinion.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

Service medical records pertaining to the veteran's first 
period of active service show that he was medically 
discharged shortly after his entry into service due to a 
preexisting disease of the eyes, manifested by nocturnal 
amblyopia, visual field constriction, and characteristic 
retinal findings.  At the time of his discharge, the 
veteran's visual acuity was 20/70, correctible to 20/40, in 
the right eye; and 20/100, correctible to 20/40, in the left 
eye.  The November 1946 Certificate of Disability Discharge 
notes that the veteran's disability was not incurred in the 
line of duty, as it had existed prior to service.  The 
certificate notes that the veteran's disability had been 
present since 1936, the year of his birth.  

Records pertaining to the veteran's second period of active 
service show that at his October 1950 military pre-induction 
medical examination, decreased visual acuity for distance 
vision was again noted.  Examination showed that the 
veteran's distance visual acuity was 20/70, bilaterally, 
corrected to 20/20 in the right eye, and 20/30 in the left 
eye.  The report notes that additional testing, including 
field of vision, red lens, accommodation, and ophthalmoscopic 
examination, was not performed.  

In-service medical records show that in September 1951, the 
veteran was involved in an automobile accident in which he 
sustained a minor head wound.  The wound was sutured the 
night of the accident and he was admitted to the hospital for 
X-ray and observation.  The X-ray of the head the following 
day revealed no significant abnormalities, and he was 
released the following day.  No visual complaints were 
recorded.  

In December 1951, the veteran was hospitalized in connection 
with his complaints of longstanding poor visual acuity.  He 
indicated that he had been unable to see at night since the 
age of 14, and had always had bad visual acuity, even with 
the proper lenses.  After examining the veteran and reviewing 
his medical history, physicians diagnosed the veteran as 
having retinitis pigmentosa.  He was referred for evaluation 
and recommendation for disposition. 

In January and February 1952, the veteran underwent medical 
evaluation during which he reported that he had had poor 
vision all his life, and especially since about 13 years of 
age when he noted that he could not see the school blackboard 
and was not able to ride his bike after dark.  The veteran 
also told his examiner that he did not feel as if his 
condition had progressed since then.  Visual acuity showed 
that the veteran's vision was 20/70, bilaterally, not 
correctable.  In February 1952, the veteran was diagnosed as 
having degeneration, retina, n.e.c., pigmented, bilateral, 
cause undetermined.  

A February 1952 medical board concluded that the veteran was 
unfit for service because of poor vision caused by a 
congenital retinal disease.  The board concluded that the 
veteran's retinitis pigmentosa originated prior to military 
service.  The medical board also specifically found that the 
veteran's retinitis pigmentosa had not been permanently 
aggravated during active duty.

In August 1991, the veteran underwent VA medical examination 
at which he reported that he had been diagnosed as having 
retinitis pigmentosa about 40 years prior, while in service.  
He indicated that his condition first manifested by night 
blindness, followed by a gradual loss of daytime vision over 
the years.  He indicated that he was medically retired in 
1983, secondary to blindness.  The diagnosis was retinitis 
pigmentosa.  

In a May 1998 statement, the veteran contended that his in-
service exposure to the reflection of the bright sun, off the 
white sand beach and waters of Puget Sound, permanently 
aggravated his retinitis pigmentosa during service.  

At a Board hearing in October 2003, the veteran again 
asserted that his vision disability had been aggravated in 
1951 during military service.  The veteran testified that he 
recalled no problems with his eyes during his 1946 military 
service.  He indicated that in September 1951, he was 
involved in an automobile accident in which he sustained a 
couple of scalp wounds.  The veteran testified that it seemed 
as if everything went downhill after that, when he was put on 
guard duty in "awful bright sunlight" with no sunglasses.  
He indicated that he also began to notice problems with his 
vision while marching at night.  The veteran indicated that 
he could not recall having had such problems before.  He 
indicated that he had always had visual difficulties with 
nearsightedness, but did not know he had retinitis pigmentosa 
until the condition was diagnosed in 1951 during service.  

In pertinent part, VA clinical records, dated from August 
2000 and September 2002, indicate that the veteran is totally 
blind secondary to retinitis pigmentosa.  

In a November 1998 letter, E.R.T., M.D., F.A.C.S., a private 
ophthalmologist, noted the veteran was legally blind and had 
been followed with retinitis pigmentosa involving each eye 
since 1951.  In a January 2006 letter, Dr. T. noted that he 
had been treating the veteran since 1979 for retinitis 
pigmentosa and bilateral cataracts.  He indicated the veteran 
was legally blind and that his disease had rapidly 
progressed.  He opined that "[e]xcessive exposure to 
sunlight during [the veteran's] time in the military, and 
especially being stationed in the Pacific may have aggrivated 
[sic] his condition."

In a November 1998 letter, J.R.L., O.D., a private 
optometrist, indicated that the veteran had retinitis 
pigmentosa.  Dr. L. noted that the veteran had reported a 
history during military service of serving in a "sunny beach 
environment."  He opined this exposure could have 
exacerbated the veteran's eye condition and led to poorer 
vision in later life than if he had not been exposed to 
extreme light levels.  

In a January 2006 statement, L.W. indicated that he had 
served with the veteran in the 315th Engineers Port 
Construction Company stationed on the Puget Sound in the 
Pacific.  Mr. W. noted that their training was done by the 
sand and water, and from February 1951 to December 1951, they 
continued to work on projects near the water and sand.  Mr. 
W. remembered that the veteran began having problems with 
keeping his eyes open in the sunlight and adjusting to light 
when he came indoors in late 1951.

In a January 2006 letter, Dr. L. indicated that the veteran 
had been a patient in his practice since 1976, with a 
diagnosis of retinitis pigmentosa and Usher's syndrome.  He 
indicated that the veteran served in the Pacific, an area of 
the world where it is known that sun radiation was more 
prevalent.  He indicated that although the veteran's 
retinitis had preexisted service, it was his opinion that it 
was more likely than not that the course of the veteran's 
retinitis pigmentosa was aggravated beyond the natural 
progression by the excessive ultraviolet and sun exposure 
incurred during his tour of duty in the Pacific.  Dr. L. 
concluded that although the veteran's retinitis pigmentosa 
had pre-existed the veteran's military service, the 
conditions under which the veteran served led to more loss of 
vision than would be expected.

In March 2006, the veteran was afforded a VA medical 
examination in connection with his claim.  The examiner noted 
that the veteran was legally blind secondary to retinitis 
pigmentosa and was currently followed in the VA eye clinic 
for glaucoma.  She noted that the veteran's claims folder 
indicated that he had served in the Puget Sound, Washington, 
during service and had submitted medical opinions to the 
effect that his retinitis pigmentosa had been aggravated as a 
result of his exposure to excessive sunlight from the 
reflection off the beach and water.  After examining the 
veteran and reviewing his claims folder, the examiner 
diagnosed advanced retinitis pigmentosa with little 
functional vision remaining.  

In providing a medical opinion, the examiner noted that it 
had been well established that the veteran's retinitis 
pigmentosa had existed prior to military service.  She 
indicated that she had reviewed the veteran's claims folder, 
including the opinions provided by Drs. L. and T., to the 
effect that the veteran's excessive exposure to sunlight in 
the Pacific aggravated his retinitis pigmentosa.  With 
respect to the question of whether the veteran's retinitis 
pigmentosa was aggravated during service beyond the natural 
progression of the disease, she noted that a thorough review 
of the medical literature on the topic, as well as a 
consultation with a retinal specialists, had produced little 
evidence that sun exposure worsened the course of retinitis 
pigmentosa in any significant way.  Additionally, she noted 
that the veteran's medical records reflected decreased 
hearing acuity coincident with the veteran's visual defects, 
suggesting that he had Usher's syndrome, a genetic variant of 
retinitis pigmentosa.  The examiner noted that she had 
reviewed the medical literature on Usher's syndrome, as well, 
and found no indication that Usher's syndrome had been linked 
to worsening by UV light exposure.  Therefore, the VA 
examiner indicated that it was her opinion that the veteran's 
retinitis pigmentosa had not been aggravated during service 
beyond the natural course of the disease.  

In a September 2006 letter, the veteran's brother indicted 
that he remembered having a conversation with the veteran in 
1952 to the effect that he had been diagnosed as having a 
visual field of 20 degrees in both eyes.  He indicated that 
he remembered this because of the significant impact on 
nearly all aspects of the veteran's life.  

In October 2006 letter, Dr. L. provided another letter in 
support of the veteran's claim.  He indicated that although 
he had been familiar with the veteran since 1976, there were 
no available clinical records.  However, he indicated that 
the veteran stood out in his mind because he was the first 
patient he encountered with retinitis pigmentosa.  He 
indicated that the veteran exhibited the classic signs of the 
condition, including doughnut visual fields and decreased 
visual acuity.  He indicated that, unfortunately, the lack of 
effective treatment for retinitis pigmentosa discouraged 
research about the condition.  Although he was unable to 
offer objective evidence, Dr. L. indicated that it was 
nonetheless his conviction that the veteran's military duties 
contributed to the progression of his disease. 


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated therein.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304 (2006).  

In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003.

A preexisting injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Id.; see 
also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Manifestations of 
lesions or symptoms of chronic disease from date of 
enlistment or so close thereto that the disease could not 
have originated in so short a period will establish 
preservice existence thereof.  Congenital or developmental 
defects as such are not diseases or injuries within the 
meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.6 
(2006).

There are, however, certain exceptions to this rule.  Service 
connection may be granted for diseases of congenital, 
developmental or familial origin, such as retinitis 
pigmentosa, that either first manifested themselves during 
service or which preexisted service and progressed during 
service at a greater rate than normally expected according to 
accepted medical authority.  In addition, diseases of 
hereditary origin can be considered to be incurred in service 
if their symptomatology did not manifest itself until after 
entry on duty.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 
67-90 (July 18, 1990).  Further, where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.





Analysis

The veteran contends that his in-service exposure to intense 
sunlight, reflecting off the white sand beach and waters of 
the Puget Sound, aggravated his retinitis pigmentosa during 
service, beyond the natural progression of the disease.  

As an initial matter, the Board notes that the presumption of 
sound condition at service entrance does not attach in this 
case.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 
C.F.R. § 3.304 (2006).  The veteran does not argue otherwise.  

As described above, the service medical records note that 
such condition was congenital in nature, having existed since 
the veteran's birth.  Indeed, retinitis pigmentosa is 
"considered to be heredity in origin by accepted medical 
authority."  See VAOGCPREC 67-90 at page 1.  Both the March 
2006 VA medical examiner and the veteran's private treatment 
providers note the pre-service existence of the veteran's 
retinitis pigmentosa.  

Because the veteran was shown to have retinitis pigmentosa 
prior to service, the next question for consideration is 
whether the preexisting condition was aggravated in service.

As noted, a preexisting injury or disease will be considered 
to have been aggravated during service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

In this case, the record shows that the veteran's visual 
acuity decreased during his second period of active service.  
At his October 1950 military pre-induction medical 
examination, the veteran's distance visual acuity was 20/70, 
bilaterally, corrected to 20/20 in the right eye, and 20/30 
in the left eye.  At the time of his discharge from service, 
his visual acuity was 20/70, bilaterally, and could not be 
corrected.  At the March 2006 VA medical examination, the 
examiner conceded that the evidence showed that the veteran's 
visual acuity worsened during his second period of active 
duty.  

In light of this evidence that the veteran's disability 
increased decreased during service, the Board finds that a 
presumption of aggravation attaches with respect to the 
veteran's retinitis pigmentosa.  38 C.F.R. § 3.306(b); see 
also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  In order to rebut 
the presumption, VA must show by clear and unmistakable 
evidence that the veteran's retinitis pigmentosa was not 
aggravated during service beyond the normal progression of 
the disease.  

Clear and unmistakable evidence is a formidable evidentiary 
burden, requiring that the no aggravation result be 
"undebatable."  Cotant v. West, 17 Vet. App. 116, 131 
(2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

After considering all of the evidence of record, the Board 
finds that the presumption of aggravation has not be 
rebutted.  As set forth above, in March 2006, a VA examiner 
indicated that it was her opinion that the veteran's 
retinitis pigmentosa was not aggravated during service beyond 
the natural course of the disease.  However, the record also 
contains medical opinions from the veteran's private 
ophthalmologist and his private optometrist, both of whom 
concluded that the veteran's retinitis pigmentosa was 
aggravated during service beyond the natural course of the 
disease.  

Given this conflicting evidence, the Board is obviously 
unable to conclude that the no aggravation result is 
"undebatable."  Cotant, 17 Vet. App. at 131.  The opinion 
of the VA medical examiner, standing alone, does not rise to 
the level needed to meet the standards of clear and 
unmistakable evidence that the preexisting retinitis 
pigmentosa was not aggravated during service beyond the 
natural progression of the disease.  Thus, the Board cannot 
conclude that the record contains evidence meeting the 
"onerous" evidentiary standards of clear and unmistakable 
evidence.  In light of this conclusion, service connection 
for retinitis pigmentosa based on aggravation is warranted.  
ORDER

Entitlement to service connection for retinitis pigmentosa is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


